Titone, J. P. (concurring in the result only).
As the term is commonly understood, a professional license or degree possesses none of the attributes of “property”. It has no monetary value on the open market and cannot be transferred, assigned, sold, pledged or inherited. Rather, its attainment represents the culmination of an intellectual effort which money alone cannot buy (see, generally, Lesman v Lesman, 88 AD2d 153, 157, app dsmd 57 NY2d 956; Matter of Graham v Graham, 194 Col 429, 432; Mahoney v Mahoney, 91 NJ 488; cf. Matter of Oxford Distr. Co. v Famous Roberts, 5 AD2d 507, 509 [Bergan, J.]).
Nevertheless, a spouse who contributes to the education of his or her partner has made substantial personal, as well as financial, sacrifices. Moreover, the future earning capacity of the degree holder has been enhanced.
Recognizing the inherent unfairness of this situation, the courts of several sister States have held that the supporting spouse should be reimbursed for the amounts expended and that the degree holder’s enhanced earning potential should be considered in determining an appropriate amount of maintenance (see, e.g., Matter ofDeLa Rosa v DeLa Rosa, 309 NW2d 755, 759 [Minn]; Mahoney v Mahoney, supra; Hill v Hill, 91 NJ 506; Lynn v Lynn, 91 NJ 510; Hubbard u Hubbard, 603 P2d 747, 751 [Okla]; contra Lesman v Lesman, supra, relying on Mahoney v Mahoney, 182 NJ Super 598, revd 91 NJ 488, supra). I agree with this approach.
The analysis of the New Jersey Supreme Court is particularly persuasive. As that court explained, w! marriage is not a business in which a precise accounting must be had upon the termination of the enterprise, “every joint undertaking has its bounds of fairness. Where a *105partner to marriage takes the benefits of his spouse’s support in obtaining a professional degree or license with the understanding that future benefits will accrue and inure to both of them, and the marriage is then terminated without the supported spouse giving anything in return, an unfairness has occurred that calls for a remedy” (Mahoney v Mahoney, 91 NJ 488, 500, supra). The “remedy”, akin to the equitable doctrine of restitution, exists aside from maintenance, and “should cover all financial contributions towards the former spouse’s education, including household expenses, educational costs, school travel expenses and any other contributions used by the supported spouse in obtaining his or her degree or license” (Mahoney v Mahoney, supra, p 501).
For these reasons, I cast my vote for modification of the order appealed from and vote to increase the amount awarded to the defendant wife for the services of an expert. I would caution, however, that because, in my view, the degree does not constitute “property” within the meaning of the Equitable Distribution Law, the expert is not to place a “value” as such on the degree. Consideration of the economic value of a professional degree or license is not involved (Lynn v Lynn, 91 NJ 510, 518, n 2, supra), and the amount of the reimbursement can be ascertained without the need for expert testimony. The expert may, however, testify as to plaintiff’s enhanced earning capacity which has resulted from his obtaining the Master’s degree in business administration (cf. Ahern v Ahern, 94 AD2d 53; Litman v Litman, 93 AD2d 695).